Citation Nr: 1232156	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, claimed as due to asbestos exposure.

2.  Entitlement to an initial compensable rating for right eye cataract with history of chorioretinitis. 


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1960.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Huntington, West Virginia.  It was remanded by the Board for additional development in June 2011 and has now been returned to the Board for appellate disposition.  

The Board also notes that in March 2009, the Board remanded the issue of entitlement to basic eligibility in the VA healthcare system to the VA Medical Center in Huntington, West Virginia.  However, this issue has not been certified again to the Board.  Thus, this decision only addresses the issues set forth on the front page.  


FINDINGS OF FACT

1.  A pulmonary disorder was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service, including exposure to asbestos. 

2.  The Veteran's right eye cataract is not characterized by aphakia or impaired vision of at least 20/50 in one eye and 20/40 in the other eye.


CONCLUSIONS OF LAW

1.  A pulmonary disorder was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for a compensable rating for a right eye cataract were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.79 (2011), 4. 84a (effective prior to December 10, 2008), Diagnostic Code 6027.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R  § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

The Veteran's claim for an initial compensable rating for right eye cataract arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the issue of service connection for a pulmonary disorder, the Veteran was sent a letter in October 2007 prior to the initial determination in this case, which explained how VA could assist him with obtaining evidence in support of his claims.  The October 2007 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability as well as explained how VA assigns ratings and effective dates for service connected disabilities.

In addition to its duty to provide the aforementioned notice to the claimant, VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159.  

In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, as well as post-service reports of private treatment and VA examinations with respect to the Veteran's service-connected eye disability.  A review of the Virtual VA claims processing system does not include any additional evidence pertinent to the claim.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, as noted above, with respect to his right eye disability, the Veteran was afforded VA examinations in June 2008 and January 2012 to evaluate the severity of this disability.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the right eye disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent January 2012 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

The Board recognizes that the Veteran has not been afforded a VA examination with respect to the issue of service connection for a pulmonary disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for a pulmonary disorder.  Further, the record does not contain any competent or credible evidence that the Veteran was exposed to asbestos in service or that this claimed exposure caused any pulmonary disease.  The post-service evidence does not indicate any current complaints or treatment until several years following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between any current pulmonary disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the June 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in June 2011 directed the RO to obtain the Veteran's service personnel records and attempt to verify any exposure to asbestos; to contact the Veteran and request additional evidence concerning his disability benefits and any further pertinent evidence; afford the Veteran an examination if the additional records showed a potential nexus between a pulmonary disorder and service; and afford the Veteran a VA eye examination.  The RO obtained the Veteran's service personnel records and requested asbestos exposure records and in July 2011, a negative reply was received.  That same month, the RO contacted the Veteran requesting any additional evidence, to specifically include information concerning disability benefits.  The Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits.  The RO contacted SSA to obtain these records.  However, SSA responded that the records had been destroyed.  Further, the RO has made all necessary attempts to obtain all records related to work-related injuries.  

Moreover, given the lack of any further evidence showing a possible nexus, as discussed above, the Veteran was not afforded a VA examination for a pulmonary disorder.  However, as observed above, in compliance with the remand, the Veteran was afforded a VA eye examination in January 2012, which is sufficient for rating purposes.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

  Service connection for a Pulmonary Disorder

The Veteran contends that he has an asbestos related pulmonary disorder as a result of his military service.  Specifically, he asserts that he was exposed to asbestos in service on various military bases and on a ship going to Germany.  He asserts that the asbestos was contained in pipe insulation, steam heat, and floor tiles.  The Veteran does not provide any information as to how he knew that these building materials contained asbestos, whether airborne asbestos particles were present, or what proximity he was in to the alleged asbestos.  The Veteran's military occupational specialty as light weapons infantryman does not, in and of itself, suggest in-service exposure to asbestos.  

Importantly, on his claim form, the Veteran provided that he was receiving worker's compensation for occupational exposure to asbestos.  The Veteran worked as a welder for over 37 years.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's service treatment records are negative for any type of pulmonary disorder, and the chest and lungs were found to be normal at his separation examination in August 1960.  A chest x-ray at that time was negative.  Moreover, in his contemporaneous medical history the Veteran expressly denied shortness of breath, pain or pressure in chest, or chronic cough.  Significantly, service personnel records are silent with respect to any asbestos exposure.  The Veteran's military occupational specialty as documented on his DD 214 was light weapons infantryman.  

The first post service medical evidence concerning the Veteran's lungs is a March 1994 x-ray, which showed a normal chest.  However, a June 1994 private medical statement indicated that an examination was performed in May 1994 to detect work-related chest disease.  The report noted that a chest x-ray showed scarring suggestive of an asbestos-related disease.  The report indicated that the changes in his lungs were consistent with type of injury and disease caused by asbestos.  

An April 1997 x-ray report was interpreted as showing a subtle increase in pulmonary interstitial marking suggestive of fibrosis in this patient with a history of asbestosis.  Further, a March 1998 letter from a private examiner to the Veteran's attorney indicated that the Veteran was receiving worker's compensation for asbestosis.  

Initially, the Board finds that the evidence does not show that the Veteran was exposed to asbestos in service.  The Veteran's military occupational specialty is not indicative of exposure to asbestos in service.  The Veteran was non-specific about his claimed exposure to asbestos, claiming to have been exposed at multiple military installations and Navy ships.  The Veteran did not indicate that he was in an area with airborne asbestos particles which he could have breathed in.  He has not explained how he knew there was asbestos in the areas of his claimed exposure.  Importantly, service personnel records are negative for asbestos exposure.  In sum, the Veteran's unsupported statement that he was exposed to asbestos in service does not establish actual exposure.  Significantly, the Veteran was apparently exposed to asbestos occupationally after service, and the private medical records indicate that he was receiving compensation for such exposure.  In sum, although there is medical evidence of possible asbestosis.  There is simply no evidence showing that the Veteran was exposed to asbestos in service.  Rather, the preponderance of the evidence indicates that the Veteran was exposed during his duties as a welder after service.  

Moreover, there is no objective competent medical evidence directly linking any pulmonary disorder to service.  Service treatment records are negative with respect to any abnormalities of the lungs in service.  A chest x-ray at discharge was negative.  While the record lacks competent evidence relating a pulmonary disorder to active service, the Board notes that service connection could still be established on a direct basis upon a showing of continuity of symptomatology.  

On this point, the Board finds it significant that the first post service medical evidence of a pulmonary disability was in May 1994, almost 34 years after the Veteran's discharge from service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  In this regard, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  However, the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology have been continuous can overcome an absence of medical evidence showing such continuity. 

The Veteran himself may believe that his pulmonary disability is related to his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Again, the Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously consideration and explicitly rejected the view that medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in the instant case, the Veteran has not provided any lay evidence of pertinent symptoms over the years. 

Accordingly, based on the analysis above, the Board must conclude that the preponderance of evidence is against the Veteran's claim for a pulmonary disorder, to include as due to exposure to asbestos.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Initial Rating for Right Eye Cataract

The Veteran contends that the symptoms of his right eye cataract are worse than is contemplated by the noncompensable rating assigned for that disability.  Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's eyes were initially examined by VA in June 2008.  At that time he had best corrected vision of 20/30 vision in the right eye and 20/20 vision in the left eye.  There was no diplopia or eye pain.  Visual fields were normal.  There was a small chorioretinal scar in the right eye which did not cause loss of vision and a cataract.  It was considered most likely that the decreased vision in the right eye was from an early cataract.  The chorioretinitis was not active.  

The Veteran's eyes were reexamined in January 2012.  At that time, he had best corrected vision of 20/30 in the right eye and 20/20 in the left eye.  Visual fields were normal.  There was no diplopia.  Surgical correction of the cataract was not necessary. 

Although the criteria for rating eye injuries changed during the course of the appeal, effective December 10, 2008, the criteria for rating preoperative cataracts remained essentially the same.  Preoperative cataracts are rated on impairment of vision, while postoperative cataracts are rated on impairment of vision and aphakia (under the new criteria, which are more specific, if a replacement lens is present evaluate based on visual impairment.  If there is no replacement lens, evaluate based on aphakia).  38 C.F.R. § 4.84a, diagnostic code 6027 (effective prior to December 10, 2008); 38 C.F.R. § 4.79, Diagnostic Code 6027 (2011).  

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.

Under both the old and new criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  In that regard, a 10 percent evaluation will be assigned for vision in one eye of 20/50, when corrected visual acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6066.   

As in the instant case, where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 38 C.F.R. § 4.14 (manifestations not resulting from the service-connected disability may not be used in establishing the service-connected evaluation).  However, compensation is payable for the combinations of service-connected and nonservice-connected disabilities of blindness in one eye as a result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.383(a). 

After review of the evidence of record, the Board must conclude that a compensable rating for the Veteran's right eye cataract is not warranted.  The evidence of record clearly shows that the Veteran's cataract is preoperative and in any event there is no indication of aphakia.  Best corrected vision was measured at both VA examinations as 20/30 in the right eye and 20/20 in the left eye.  As noted above, loss of vision is not compensable unless best corrected vision is 20/40 in one eye and 20/50 or worse in the other eye.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right eye cataract.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Again, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, the preponderance of the evidence is against entitlement to a compensable evaluation for right eye cataract.  Thus, the reasonable doubt doctrine does not apply, and the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  While the Veteran contends that he was denied jobs due to his eyesight, he has not provided any documentation to support this assertion.  In any event, the Veteran's references to lost work appear to refer to shortly after service, and he worked for 37 years and four months as a welder, suggesting there was no actual interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.



ORDER

Service connection for a pulmonary disorder due to asbestos exposure is denied.

A compensable rating for right eye cataract with history of chorioretinitis is denied. 



____________________________________________
J.N. Moats
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


